In an action to recover damages for personal injuries and *464wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated July 10, 1997, which denied her motion for partial summary judgment against the defendants City of New York and the New York City Department of Housing Preservation and Development and granted the cross motion of those defendants for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff’s decedent sustained fatal injuries when he fell from a scaffolding which was being constructed as part of a building demolition project. The undisputed evidence demonstrated that neither the City of New York nor the New York City Department of Housing Preservation and Development owned the building in question. Accordingly, the Supreme Court properly granted summary judgment dismissing the plaintiff’s claims against those defendants (see, Jones v City of New York, 173 AD2d 682; Hauser v State of New York, 147 AD2d 615). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.